Citation Nr: 0308868	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  95-06 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The appellant had active military service from February 1971 
to February 1974.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a July 1993 rating decision by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO), and it was remanded on three occasions: 
in February 1996 for additional development; in October 1997 
for the purpose of scheduling the appellant for a Travel 
Board hearing; and in June 1998, again for the purpose of 
scheduling the appellant for a Travel Board hearing.

In November 1999, the Board reopened the veteran's claim and 
remanded the issue for further development.  The development 
has been completed and the case has returned for appellate 
review.


FINDINGS OF FACT

1.  The veteran did not engaged in combat with the enemy.  

2.  Although PTSD has been diagnosed, there is no credible 
supporting evidence that the claimed in-service stressors 
occurred.  


CONCLUSION OF LAW


PTSD was not incurred in or aggravated by wartime service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).   

A.  Duty to Notify

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In correspondence dated in March 2003, the RO 
notified the veteran of the enactment of the VCAA and of 
information and evidence necessary to substantiate his claim.  
This correspondence also essentially informed the veteran 
which evidence, if any, should be obtained by him and which 
evidence, if any, VA would attempt to obtain on his behalf.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

B.  Duty to Assist 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  The RO has obtained the 
veteran's service medical records and pertinent reports of VA 
and examination and treatment.  

In November 1999, the Board remanded the case in order to 
attempt to obtain service Morning Reports related to the 
veteran.  The RO requested the Morning Reports and other 
records from the National Personnel Records Center (NPRC) in 
January and November 2000.  In January 2001, the NPRC 
responded that no records were found with respect to the 
veteran.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded various VA psychiatric examinations since 
January 1992.  

As the veteran has not identified any other medical records, 
either VA or private, to substantiate his claim, and as VA 
has already obtained other evidence relevant to the claim, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with. 

II.  Service Connection for PTSD 

A.  Principles of Service Connection  

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110.  However, it must be 
shown that any current disability is related to service or to 
an incident of service origin.  The United States Court of 
Appeals for the Federal Circuit has held that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000). 

Under 38 C.F.R. § 3.304(f), service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  

B.  Factual Background 

The service medical records, consisting of the reports of 
entrance and separation examination, are negative for any 
complaint, history or finding of psychiatric abnormality.  

On a January 1992 VA psychiatric examination, the veteran 
described an incident in Vietnam in which a fuel dump blew up 
and a man was killed.  He stated that he was not under fire 
on any other occasion.  The examiner stated that the veteran 
reported symptoms of PTSD, but a diagnosis of PTSD was not 
warranted. 

In February 1992, on a psychological examination, the 
diagnosis was alcohol/drug abuse/dependency, to rule out 
schizophrenia, and a provisional diagnosis of PTSD with 
psychotic features.  The examiner summarized that PTSD should 
be ruled out.  

Records of mental health service disclose that, in May 1992, 
a physician reported that the veteran probably had some type 
of post-traumatic stress syndrome.  In a June 1992 entry, it 
was reported that the veteran experienced flashbacks of 
Vietnam, when six days before he was to return home, they 
were shelled and a friend was killed.  The impression was 
PTSD.  

In a December 1992, the veteran was granted Social Security 
Administration disability benefits based on alcohol and drug 
abuse and dependency, PTSD, and arthritis.  The evidence 
included the February and May 1992 records summarized above. 

According to an April 1993 VA discharge summary, the veteran 
was diagnosed with alcohol and drug dependence with 
rehabilitation.  An impression of PTSD was noted on an August 
1993 VA progress note.  He was treated at a VA PTSD clinic 
for about a year.  

In May 1994, the veteran was admitted to a private hospital.  
The diagnoses were cocaine dependence, history of alcohol 
dependence, currently in remission, and a history of PTSD.  
The veteran reported that he had served eight months in 
Vietnam and was in some combat.  He described killing one 
Vietcong.  Also, two of his friends were killed.  He 
witnessed his friend "getting blown to pieces" six days 
before the end of his tour.

In August 1994 hearing, the veteran testified that he 
witnessed a friend die in a mortar attack six days before the 
veteran was scheduled to return home.  He recalled that his 
friend's last name was "Seal".  He also recalled that a 
young Vietnamese girl, about six years of age, was killed.  
He testified that he was a good soldier until he returned 
from Vietnam.  After returning to the United States, he 
described disciplinary problems.  The veteran's wife 
testified with respect to the veteran's behavior.

According to an October 1994 VA psychiatric examination 
report, the examiner diagnosed the veteran with alcohol 
dependence, cocaine dependence, and subclinical syndrome of 
PTSD.  The examiner noted that the veteran's psychological 
test scores were highly suggestive of exaggeration of PTSD, 
when compared to veterans who have experienced heavy combat, 
which was not the case for the veteran.  The examiner stated 
that the veteran's complaints of the reexperience of a 
traumatic event in his dreams and of increased arousal did 
not reach the criteria for a diagnosis of PTSD.  

According to the Environmental Support Group (ESG), (now 
known as United States Armed Services Center for Research of 
Unit Records (USASCRUR)), the Army casualty data listed 
several personnel as wounded in action by the last name of 
"Seal".  The data, however, does not list any of the 
individuals as being killed in action.  The ESG requested 
additional details from the veteran.

In March 1996, the veteran submitted a stressor statement.  
He reported that he had nothing more to add because he could 
not remember anything else.  The bombing happened somewhere 
between April 10 and 20 in 1972 in "Bien Tuey."  He was 
with the 510th Engineers, 92nd [sic] CS Battalion.  To his 
knowledge the incident was never reported but there was a 
Vietnamese person named "Sheery" and a "PFC Carny," whose 
nickname was "Red".  The veteran indicated that Red was not 
an eyewitness, but he was told what happened.

According to an April 1996 VA Medical Center discharge 
summary, the psychiatric diagnoses included PTSD.  The 
diagnosis was continued after VA hospitalizations in July and 
October 1996.  Information of in-service stressors consisted 
of the incident six days before the veteran returned home and 
the death of a Vietnamese girl. 

In an October 1996 letter, a VA physician reported that the 
veteran had been treated for PTSD and that the veteran's PTSD 
was exacerbated by a recurrent dream about an incident in 
Vietnam, which was not identified. 

In February 1997, USASCRUR reported that the veteran's 
stressors could not be confirmed and enclosed copies of the 
Operational Report-Lessons Learned (OR-LL) of the veteran's 
unit and of his unit's higher headquarters.  These records 
revealed the unit's locations, missions, operations and 
significant activities during the reporting period, which 
included the dates the veteran referred to.  After extensive 
research of available U.S. Army combat unit records for the 
veteran's assigned unit and its higher headquarters, USASCRUR 
was unable to verify the veteran's listed stressors.  
USASCRUR indicated that there were no records available for 
the 510th Engineer Company for 1971 or 1972 and USASCRUR was 
unable to verify that Binh Thuy [identified as "Bein Tuey" 
by the veteran] was attacked during the veteran's tour of 
duty in Vietnam.  The U.S. Army casualty files did not list 
an individual with the last name "Seal" as dead in Vietnam 
in 1971 or 1972.  As noted previously, subsequent to Board 
remand, in January 2001, the NPRC responded that no records, 
to include morning reports, were found with respect to the 
veteran.  

While the veteran has been treated for health problems by VA 
since 1996, PTSD was noted only by history. 

C.  Analysis 

The veteran's personnel records, including his DD-214, show 
that he served in Vietnam from September 1971 to April 1972 
as a Heavy Equipment Repairman.  Despite his claims of combat 
involvement, his personnel records show that he did not 
receive any combat decorations and the unit's OR-LL do not 
support that he engaged in combat.  For these reasons, the 
Board finds that the veteran did not engage in combat with 
the enemy.  

And unlike the facts in Pentecost v. Principi, 16 Vet. 
App. 124 (2002), the military records provided by USASCRUR 
oppose, rather than support, that the claimed stressors 
occurred.  Significantly, USASCRUR was unable to verify that 
Binh Thuy was attacked during the veteran's tour of duty in 
Vietnam, including six days before he was to return home, 
which is the event the veteran most often describes as a 
stressor, involving the death of a friend, also not verified, 
by USASCRUR.  There is no evidence of the death of a 
Vietnamese girl or that veteran killed an enemy soldier.  The 
veteran's reference to a buddy name "Red" is not probative 
of the occurrence of any claimed stressor because the 
individual was not a witness to the stressor.  The veteran 
has not provided any additional information on the death of 
two friends.

As there is no credible supporting evidence that the claimed 
stressors occurred and as service connection for PTSD 
requires such evidence, the Board concludes that the 
preponderance of the evidence is against the claim of service 
connection for PTSD.    

ORDER

Service connection for PTSD is denied.  



____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

